DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/22/2021 has been entered.

Status of the Claims
Claims 1-7, 9-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (US 10,468,142) in view of Tran et al. (US 2018/0001184).


a classification device (C21L1-25), the classification device designed and configured to: 
receive training data (C7L1-2 “models may be trained”, C9L66-67 “generating a training dataset and training the Al model”, C11L31-14), wherein receiving the training data further comprises: 
receiving a first training set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating predictions”), each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (C11L38-41, C16L28-31); and 
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label  (C12L10-18, C13L35-37, C17L11-13, C15L5-10, 62-67, C16L1-21, 34-41, C17L27-31, C23L9-10, wherein multiple inputs, which describe medical condition of the person, such as patient data, medical data, data relating to a condition of a patient's, input images, scans and other patient data are the first and second prognostic labels) and at least a correlated ameliorative process label (C18L1-3, 46-50, C31L47-57); 
record at least a physiological test sample (C15L64-66, C16L35-39); and 
transmit an output including at least a prognostic output and at least an ameliorative output to a user device (C11L6-15, C15L5-7 “Upon receiving the request, the system may input the input data and generate the cornea or anterior segment data analysis and transmit it back to the remote device”); 
a prognostic label learner operating on the classification device, the prognostic label learner designed and configured to generate the at least a prognostic output (C11L6-15, 52-55), wherein generating the at least a prognostic output comprises: 
determining a respective significance score (C26L9-13) for each element of physiological state data (C32L43-49) in the plurality of first data entries such that a plurality of significance scores is 
comparing the respective significance score for each element of physiological state data to a predetermined threshold value (C19L25-27 “scores in a first set of scores may indicate a high likelihood of a particular disease or condition”, C21L66-67 “predictions having a threshold probability may be output”, C22L5-9, C25L39-43, C23L23-32); and 
eliminating one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value (C22L5-9 “a threshold score may indicate a maximum or minimum cut-off with respect to a prediction”, C23L23-32, C29L27-36); and 
generating the at least a prognostic output as a function of the plurality of significance scores (C34L17-23, 31-48) for the at least a portion of the plurality of first data entries, the first training set, and the at least a physiological sample (C17L1-7, 29-45, C18L11-67, C18L11-67, C23L17, C24L30-31); and
an ameliorative process label learner operating on the classification device, the ameliorative process label learner designed and configured to generate the at least an ameliorative output (C18L23-33, C19L27-36, C31L39-58) as a function of the second (C10L62 wherein “utilize Al models” are plural, C11L61-62 “AI model 12, which may include multiple networks or models, to generate a report … referred to as submodels”) training set and the at least a prognostic output (C11L13-15, 49-60, C25L22-26).
Abou Shousha teaches obtaining from the user a “corneal curvature, central corneal thickness, eye pressures, visual fields, or visual acuity”, which is construed to be analogous to the “record at least a physiological test sample”.  However, if Abou Shousha does not explicitly teach record at least a physiological test sample, Tran discloses the same in [0189], [0425], [0431].

Abou Shousha further teaches that a threshold provides min-max cut-off values, which are construed to be “eliminating one or more elements”, where it is also obvious that when data above threshold is provided, then the data below the threshold is eliminated.  However, to merely obviate such reasoning, Tran teaches eliminating one or more elements in [0507]-[0508].  

Regarding claim 2, Abou Shousha as modified teaches the system of claim 1, wherein the prognostic label learner is designed and configured to generate the at least a prognostic output by executing a lazy learning (Tran [0204]) process as a function of the first training set and the at least a physiological test sample (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7, Tran [0559], [0598]).

Regarding claim 3, Abou Shousha as modified teaches the system of claim 1, wherein the prognostic label learner is designed and configured to generate the at least a prognostic output by: creating a first machine-learning model using the first training set, wherein the first machine-learning model relates physiological state data to prognostic labels (Abou Shousha C20L5-27); and generating the at least a prognostic output using the first machine-learning model (Abou Shousha C11L13-15, 49-60, C25L22-26, Tran [0534], [0543]).

Regarding claim 4, Abou Shousha as modified teaches the system of claim 1, wherein the ameliorative process label learner is designed and configured to generate the at least an ameliorative 

Regarding claim 5, Abou Shousha as modified teaches the system of claim 1, wherein the ameliorative process label learner is designed and configured to generate the at least an ameliorative output by: creating a second machine-learning model using the second training set (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7), wherein the second machine-learning model relates prognostic labels to ameliorative labels (Abou Shousha C12L10-18, C13L35-37, C17L11-13); and generating the at least an ameliorative output using the second machine-learning model (Abou Shousha  C18L23-33, C19L27-36, C31L39-58).

Regarding claim 6, Abou Shousha teaches a method of classification to prognostic labels, the method comprising: receiving, at a classification device (C21L1-25), training data, wherein receiving the training data further comprises: 
receiving a first training set including a plurality of first data entries (C7L1-2 “models may be trained”, C9L66-67 “generating a training dataset and training the Al model”, C11L31-14), each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (C11L38-41, C16L28-31); and 
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label  (C12L10-18, C13L35-37, C17L11-13); 

generating, at the classification device, an output as a function of the training data and the at least a physiological test sample (C11L6-15, 52-55), wherein generating the output further comprises: 
generating at least a prognostic output, wherein generating the at least a prognostic output (C25L54-57) comprises: 
determining a respective significance score (C26l9-13) for each element of physiological state data in the plurality of first data entries such that a plurality of significance scores is determined (C18L30-38, 42-45, C18L11-67 “Condition scores may correspond to a risk, severity, action, or treatment outcome related to one or more particular conditions or diseases”, C25L12-17, C31L12-18); 
comparing the respective significance score for each element of physiological state data to a predetermined threshold value (C19L25-27 “scores in a first set of scores may indicate a high likelihood of a particular disease or condition”, C21L66-67 “predictions having a threshold probability may be output”, C22L5-9, C25L39-43, C23L23-32); and 
eliminating one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value (C22L5-9 “a threshold score may indicate a maximum or minimum cut-off with respect to a prediction”, C23L23-32, C29L27-36); and generating the at least a prognostic output as a function of the plurality of significance scores for the at least a portion of the plurality of first data entries, the first training set, and the at least a physiological sample (C18L11-67, C23L17, C24L30-31); and generating at least an ameliorative output as a function of the second training set and the at least a prognostic output (C18L23-33, C19L27-36, C31L39-58); and transmitting, by the classification device, the output to a user output device (C11L13-15, 49-60, C25L22-26).


It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include physiological test sample as disclosed by Tran.  Doing so would provide a diagnostic confidence of predicting the observation and provide more accurate results (Tran [0196], [0495]).

Regarding claim 7, Abou Shousha as modified teaches the method of claim 6, wherein receiving the first training set further comprises associating, for at least a first data entry of the plurality of first data entries, the at least an element of physiological state data of the at least a first data entry with at least a category from a list of significant categories of physiological state data (Abou Shousha C18L15-17, C23L61-67, C29L10-15, C31L39-43, Tran [0136], [0482], [0516], [0552]).

Regarding claim 9, Abou Shousha as modified teaches the method of claim 6, wherein receiving the first training set further comprises associating, for at least a first data entry of the plurality of first data entries, the at least a correlated first prognostic label of the at least a first data entry with at least a category from a list of significant categories of prognostic labels (Abou Shousha C18L15-17, C23L61-67, C29L10-15, C31L39-43).

Regarding claim 10, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises associating, for at least a second data entry of the plurality of second data entries, the at least a second prognostic label of the at least a second data entry with at 

Regarding claim 11, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises associating, for at least a second data entry of the plurality of second data entries (Abou Shousha C18L25-67, C27L23-32), the at least a correlated ameliorative process label of the at least a second data entry with at least a category from a list of significant categories of ameliorative process labels (Abou Shousha C34L15-27, C23L61-67, C29L10-15, C31L39-43, C36L56-60, C40L47-67).

Regarding claim 12, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises receiving at least a document describing at least a medical history and extracting at least a second data entry of the plurality of second data entries from the at least a document (Abou Shousha C11L55-58, C15L43-45, C16L41-43, C31L47-50).

Regarding claim 13, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises receiving, from at least an expert, at least a second data entry of the plurality of second data entries (Abou Shousha C39L15-16, Tran [0206], [0224]).

Regarding claim 14, Abou Shousha as modified teaches the method of claim 6, wherein recording the at least a physiological test sample further comprises recording at least a blood sample (Tran [0431]).



Regarding claim 16, Abou Shousha as modified teaches the method of claim 6, wherein recording the at least a physiological test sample further comprises: receiving a signal from at least a sensor configured to detect physiological data of a user (Tran [0506], [0558]-[0559]); and recording the at least a physiological test sample as a function of the signal (Tran [0558]-[0559], [0593]).

Regarding claim 17, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least a prognostic output further comprises executing a lazy learning process  (Tran [0204]) as a function of the first training set and the at least a physiological test sample (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7, Tran [0559], [0598]).

Regarding claim 18, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least a prognostic output further comprises: creating a first machine-learning model using the first training set (Abou Shousha C11L38-41, C16L28-31), wherein the first machine-learning model relates physiological state data to prognostic labels (Abou Shousha C17L11-12, C20L9-15, 22-32); and generating the at least a prognostic output using the first machine-learning model (Abou Shousha C11L13-15, 49-60, C25L22-26).

Regarding claim 19, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least an ameliorative output further comprises executing a lazy learning  (Tran [0204]) 

Regarding claim 20, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least an ameliorative output further comprises: creating a second machine-learning model using the second training set (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7), wherein the second machine-learning model relates prognostic labels to ameliorative labels (Abou Shousha C12L10-18, C13L35-37, C17L11-13); and generating the at least an ameliorative output using the second machine-learning model (Abou Shousha C18L23-33, C19L27-36, C31L39-58).

Regarding claim 21, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least a prognostic output further comprises: ranking the at least a portion of the plurality of first data entries according to the plurality of significance scores (Abou Shousha C18L12-67, C17L1-7, 17-31, C28L1-4, C31L17-80); and generating the at least a prognostic output further as a function of the ranking (Abou Shousha C35L65-67, C36L52-60, C37L6-14, C38L3-5).

Response to Arguments
Applicant's remaining arguments, filed 07/22/2021, have been fully considered, but they are not deemed persuasive.
Before addressing the arguments, the applicant is reminded that during prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim.  See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).  Therefore, the claims are interpreted in light of the specification, limitations from the 
With respect to the rejection under 35 USC 103 and the Abou Shousha reference, the applicant argues –
“Examiner improperly alleges that Abou Shousha teaches the limitation "receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process." (Office Action, p. 3, emphasis added). The Examiner references 12:10-18, 13:35-37, and 17:11-13 as reciting this limitation, but does not offer any clear articulation as to how the cited references from Abou Shousha teach the limitation above”.  
The arguments are not persuasive.  A bit on a claim construction - It is first noted that claim requires “a correlated first prognostic label” and “at least a second prognostic label”, which are never actually used in the claim and the purpose of such prognostic labels is not known.
Given the definition of prognostic label from the specification, paragraph [0027] – a prognostic label is an "element of data identifying and/or describing a current, incipient, or probable future medical condition affecting a person; medical condition may include a particular disease, one or more symptoms associated with a syndrome, a syndrome, and/or any other measure of current or future health and/or heathy aging … Prognostic labels may be associated with one or more disorders … cancers … tumor … may include descriptors of conditions … various additional examples of conditions that may be associated with prognostic labels " and is very broadly defined.
Thus, based on the broadest reasonable interpretation, a prognostic label is an element of data defining pretty much any medical conditions or symptoms.  Abou Shousha teaches “input data may include patient data … or medical data, e.g., data relating to a condition of a patient's” (C11L39-41), 
The specification [0040] further states “at least a second prognostic label 132 may include any label suitable for use as at least a first prognostic label”.  Thus, it is not clear of how the second prognostic label is different from the first prognostic label.
Still, Abou Shousha teaches that input data maybe “on one or more input data”, “the input data may include other or additional input data”,  such patient scan data – “predicting the presence of one or more corneal diseases or conditions using input data comprising an OCT B-scan and patient data” C16L5-10, which is in a form or images and maps C16L1-21.  “AI model trained to process input data comprising an OCT B-scan and, optionally, other patient data to product the prediction. The input image may be of a patient's cornea or anterior segment of the eye” C15L62-67.  Such additional data, as images and scans of the patient data, is the “element of data identifying and/or describing a current, incipient, or probable future medical condition affecting a person” and thus, surely meets the definition for the prognostic label.  
Therefore, the “input data comprising one or more input images and other patient data. In various embodiments, the other patient data may include, for example, medical data … Medical data may include, for example, corneal curvature, central corneal thickness, eye pressures, visual fields, or visual acuity, among others … past medical history” (C16L34-41) are the first and second prognostic labels.
Please note that Abou Shousha also teaches “Multiple inputs may be input at various stages of the AI model. For example, additional data inputs may be  input” (C17L27-31), “AI model comprising a neural network configured to process a sequence of inputs” (C23L9-10).  Thus, multiple inputs, which describe medical condition of the person are the first and second prognostic labels.


“Examiner fails to explain how those images that data include "at least a second prognostic label and at least a correlated ameliorative process" as required in claim 1. There is no evidence of, at least, an ameliorative process as required in claim 1”.
The arguments are not persuasive.  Ameliorative process, as defined in the specification [0040] “may include one or more medical procedures. Ameliorative processes may include one or more physical, psychological, or other therapies. Ameliorative processes may include one or more medications”.
Abou Shousha teaches that when prognostic labels, such as patient data, medical data, data relating to a condition of a patient's, input images, scans and other patient data (aka first and second prognostic labels) a plurality of outputs in a health report are generated for the patient.  Such outputs include – “effective treatment, effectiveness of current or future treatments, recovery time, disease of condition” (C18L1-3), “a likelihood that the patient will respond favorably or unfavorably to treatment”, “guiding a physician decision to utilize a specific treatment” (C18L46-50), “Al model may also present the treatment option that would work best according to the historical data it was trained on … therefore output the best course of action” or suggests “use of steroids, or use of autologous serum tears” (C31L47-57), which surely meets the definition for the ameliorative process, which include one or more medical procedures, medications or other therapies.  Such procedures and treatments are based on the multiple user inputs into the AI model, such as patient’s data (aka first and second prognostic labels) and thus, correlated.
Thus, Abou Shousha fully teaches "at least a second prognostic label and at least a correlated ameliorative process".

The applicant further argues –

The arguments are not persuasive.  It seems the applicant doesn’t understand a concept of the machine learning.  “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions”, “unsupervised learning (without any labeled training data) and supervised learning (with completely labeled training data)”, “Data from the training set can be as varied as a corpus of text, a collection of images, and data collected from individual users of a service” (see https://en.wikipedia.org/wiki/Machine_learning).
The machine learning is based on the training data, which is continuously fed into the machine learning system in order to refine and optimize output.   Thus, there isn’t only a single set of training data is used, the data is constantly fed back into the machine learning as a training data.
Abou Shousha teaches - “Machine learning is a subset of AI”, “which may include one or more AI models” (C20L5-6). “AI model … includes a supervised or unsupervised machine learning process … wherein data examples along with associated labels and annotations are used to train the AI model annotation (true output) of the input data to be used during training” (C20L18-26);
“generating a training dataset and training the Al model”;
“Data inputs may also include data inputs used for training, testing, and/or tuning the AI model”;
“neural network model that has been trained on labeled training data to process the input image and/or the other patient data to generate a model output”;
“AI model that has been trained on labeled training data to process all the input images to generate a model output”.


The applicant further argues –
 “The condition score in Abou Shousha is a measure that is related to particular conditions or diseases which does not include, for example, a significance of a category of physiological data as taught in the instant specification”, “Abou Shousha's condition score to represent only the likelihood of a disease”.
The arguments are not persuasive.  Abou Shousha teaches - 
“set of scores may include classification or category scores corresponding to particular category probabilities”; “Condition scores may correspond to a risk, severity”, “to give the likelihood of each category”, “each score may correspond to one or more of a prediction of risk of some future health event, severity of a medical condition”, “the likelihood of the severity” (C18L20-25, 28-32, 39); “likelihood for each category or class”, “class or category may include … treatments, severity classes, risk degrees or classes, treatment outcome classes or progression, prognosis” (C23L64-67); “diagnosis includes the prediction of the disease or condition, the prediction of the severity level and the detection of the important features” (C11L7-9); “model output comprising a severity score, which is a continuous score corresponding to the level of severity” (C28L60-63); “applies a weighted algorithm to the output value to determine a severity level of a condition” (C27L32-33).
In other words set of scores are applied to different categories or classes to determine “important features”.  Such scores are further weighted to determine severity.  A score in any category 

The applicant further argues –
 “Examiner has failed to establish a primafacie case for obviousness as there is no motivation to combine Abou Shousha with Tran to arrive at the claimed invention. For example, the Examiner alleges that it would have been obvious to one of ordinary skill in the art to modify the teachings of Abou Shousha to include physiological test sample as disclosed by Tran”.
The arguments are not persuasive. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references disclose collecting data from a user to predict a risk of a disease and recommend treatment.  Abou Shousha already discloses collecting data medical data and to include physiological test sample as disclosed by Tran would be an obvious functionality.   The motivation used to combine the references is from the references themselves and is not improper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 15, 2021